F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        JUL 11 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 MOUNTAIN WEST HELICOPTERS,
 a Utah Limited Liability Company,

                Plaintiff - Appellant,

          v.                                           No. 00-4151
                                                (D. Ct. No. 97-CV-887-K)
 TEXTRON, INC., doing business as                        (D. Utah)
 Textron Lycoming Overseas Corp., a
 Delaware corporation;
 ALLIEDSIGNAL, INC., a Delaware
 corporation,

                Defendants - Appellees,

          and

 MCTURBINE, INC., a Texas
 corporation; PUEBLO AIRMOTIVE,
 INC., an Arizona corporation;
 GARLICK HELICOPTERS, INC., a
 Montana corporation; SCOTT
 PAPER, a Delaware corporation,

                Defendants.


                              ORDER AND JUDGMENT *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before TACHA, Chief Judge, ANDERSON, and MURPHY, Circuit Judges.


      Appellant, Mountain West Helicopters, appeals the district court’s grant of

summary judgment in favor of Appellee, Textron, Inc. 1 We exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

                                         I.

      On September 18, 1995, a military surplus UH-1L helicopter owned by

Mountain West crashed near Grace, Idaho. At the time, Mountain West was

operating the helicopter in Idaho in its logging operations. The helicopter’s

pilot, a Mountain West employee, was seriously injured in the crash. The

helicopter was equipped with a T53-L-13B engine originally manufactured for

the United States Army by Avco Corporation, the predecessor of Textron. The

crash was caused by a loss of power in the engine that was in turn caused by the

failure of the engine’s centrifugal impeller.

      Mountain West had purchased the helicopter, with the engine and

centrifugal impeller already installed as components, from Scott Paper Company 2



      1
        Appellee is variously referred to in this case as Textron, Inc. and
AlliedSignal, Inc. For purposes of this order and judgment, we refer to the
appellee as Textron, Inc.
      2
        Scott Paper Company was also a defendant in the lawsuit filed by
Mountain West, however; this appeal deals exclusively with Mountain West’s
claims against Textron.

                                        -2-
approximately nine months before the accident. In 1990, while Scott Paper

owned the helicopter, a replacement centrifugal impeller, also manufactured by

Textron, had been installed. The replacement impeller was the impeller that later

failed and caused the 1995 crash. Mountain West purchased the helicopter “as

is” from Scott Paper. The purchase agreement clearly stated that all express or

implied warranties were excluded.

      Mountain West filed this lawsuit in Utah state court to recover the

following economic losses it allegedly suffered as a result of the crash: (1) the

value of the helicopter; (2) increased worker’s compensation premiums allegedly

incurred because of the crash; (3) increased aviation hull and liability insurance

premiums allegedly incurred because of the crash; (4) a year’s worth of insurance

premium payed for the crashed helicopter; (5) penalties paid to contractors when

Mountain West was unable to perform its logging obligations because of the

crash; and (6) lost profits on contracts Mountain West was unable to complete

because of the crash. Mountain West’s suit sounded in tort and advanced a

theory of strict product liability. Defendant Scott Paper removed the case to the

United States District Court for the District of Utah pursuant to federal diversity

jurisdiction. Textron filed for summary judgment arguing that purely economic

damages are not recoverable in a products liability lawsuit under Idaho law. The

district court agreed and granted summary judgment against Mountain West on


                                        -3-
all of its claims against Textron. This appeal followed.

                                          II.

         We review a “grant of summary judgment de novo applying the same

standards used by the district court.” Byers v. City of Albuquerque, 150 F.3d

1271, 1274 (10th Cir. 1998). Summary judgment is appropriate if “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c).

         The question now on appeal is whether Mountain West can recover in tort

for purely economic damages. The parties have stipulated that Idaho law applies

to this dispute. Therefore, the limited question before us is whether, under Idaho

law, Mountain West can recover in tort for purely economic damages. For

substantially the same reasons given by the district court, we agree that Idaho law

does not permit Mountain West to recover its alleged damages in tort.

         Accordingly, the district court’s grant of Appellee’s motion for summary

judgment is AFFIRMED. Mountain West has additionally moved to have the

question certified to the Idaho Supreme Court. Further, Textron has moved to

strike references made by Mountain West to any settlement between Textron and

the helicopter’s pilot. The motion to certify is DENIED and the motion to strike


                                         -4-
is GRANTED.

              ENTERED FOR THE COURT,



              Deanell Reece Tacha
              Circuit Judge




               -5-